DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 8 September 2022.  Applicant’s amendment on 8 September 2022 amended Claims 1, 10, and 11.  Currently Claims 1, 2, 4-12, and 14-20 are pending and have been examined.  Claims 3 and 13 were previously canceled.  The Examiner notes that the 101 rejection has been withdrawn.  

Examiner’s Note

The claim recites the combination of additional elements of identifying the cross selling effectiveness based on monitoring and ranking products based on interactions of customers which is used to recommend other products by automatically updating the website to sell a different target product. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically generating and editing a website based on insight from the customer to recommended a different product which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. 

Response to Arguments

The Applicant's arguments filed 8 September 2022 have been fully considered, but they are moot in view of new grounds of rejection as necessitated by amendment.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10-12, 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (JP 5766290 B2) in view of Nagarathinam (U.S. Patent 10,810,626 B2) in further view of Opitz et al. (U.S. Patent Publication 2014/0071158 A1) (hereafter Opitz) in further view of Jones-McFadden et al. (U.S. Patent Publication 2018/0101854 A1) (hereafter Jones-McFadden).

	Referring to Claim 1, Zhang teaches a method for identifying cross-selling effectiveness, comprising:

receiving, by a processor of an analytic server, transaction data on a plurality of products from a database (see; pg. 4, par. 5 of Zhang teaches merchandise recommendation server analyzes transactions and performs statistical correlations).

identifying a first product and a second product from the plurality of products that were each sold at least once with a target product across a plurality of transactions (see; pg. 2, par. 12 of Zhang teaches an analysis of two products in a two item set purchased (i.e. purchased together) and makes decision pg. 4, par. 5 based on analyzing transactions and performed statistical correlation).

determining, using the processor a first performance indicator of the first product and a second KPI of the second product, based on the transaction data (see; pg. 2, par. 5 of Zhang teaches determining using collected transaction data, pg. 11, par. 5 – par. 8 an example from Zhang providing performance metrics that are used to determine a second product to be grouped with a first including the evaluation of transaction data as associated with attributes of the product).

ranking the first product and the second product based on the comparison: (see; pg. 4, par. 11 – pg. 5 of Zhang teaches ranking of different products (i.e. first and second products) that takes into account transaction data where, pg. 11, par. 5 – par. 8 a performance metric for an example from Zhang providing performance metrics that are used to determine a second product to be grouped with a first including the evaluation of transaction data as associated with attributes of the product).

determining, by the processor, an insight based on the ranking, the insight indicating that the first product ranked above the second product in performance indicator corresponding to the target product (see; pg. 4, par. 11 – pg. 5 of Zhang teaches determining a recommendation based on collected and analyzed data, taking into account, including the ranking of different products (i.e. first and second products) that takes into account transaction data as well as providing performance metrics that are used to determine a second product to be grouped with a first including the evaluation of transaction data as associated with attributes of the product).

Zhang does not explicitly disclose the following limitation, however,

Nagarathinam teaches comparing, by the processor, the first performance metric with the second performance metric, the comparison indicating which of the first product and the second product was sold more often with the target product (see; col. 6, lines (7-47) of Nagarathinam teaches comparing affinity score of a multiple products that have been purchased together and formed clusters, the higher the affinity score between items indicates that they were sold more often with a different product, additionally a score based on demographic is used to determine which items were bought together by different demographics adding the specificity of the items purchased and the chance of a demographic buying a determined cluster of products (based on affinity score)),

The Examiner notes that Zhang teaches similar to the instant application teaches generating a product recommendation based on items sold together.  Specifically, Zhang discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user it is therefore viewed as analogous art in the same field of endeavor. Additionally, Nagarathinam teaches determining based on analyzing purchasing habits of customers an affinity of products that are sold together for future suggestions and as it is comparable in certain respects to Zhang which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zhang discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user.  However, Zhang fails to disclose comparing, by the processor, the first performance metric with the second performance metric, the comparison indicating which of the first product and the second product was sold more often with the target product.

Nagarathinam discloses comparing, by the processor, the first performance metric with the second performance metric, the comparison indicating which of the first product and the second product was sold more often with the target product.

It would be obvious to one of ordinary skill in the art to include in the task management (system/method/apparatus) of Zhang the comparing, by the processor, the first performance metric with the second performance metric, the comparison indicating which of the first product and the second product was sold more often with the target product as taught by Nagarathinam since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zhang and Nagarathinam teach the collecting and analysis of data in order to determine the best product to offer to a user based on collected analysis and they do not contradict or diminish the other alone or when combined.

Zhang in view of Nagarathinam does not explicitly disclose the following limitation, however,

Opitz teaches the use of performance metrics that are key to making decision, but not specifically Key Performance Indicator (KPI) (see; par. [0032] and par. [0037] of Opitz teaches integrating key performance indicators to custom control cross selling recommendations using the relevant KPI).

The Examiner notes that Zhang teaches similar to the instant application teaches generating a product recommendation based on items sold together.  Specifically, Zhang discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user it is therefore viewed as analogous art in the same field of endeavor. Additionally, Nagarathinam teaches determining based on analyzing purchasing habits of customers an affinity of products that are sold together for future suggestions and as it is comparable in certain respects to Zhang which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Opitz teaches integrating key performance indicator KPI to custom control used for cross selling and as it is comparable in certain respects to Zhang and Nagarathinam which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zhang and Nagarathinam discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user.  However, Zhang and Nagarathinam fails to disclose Key Performance Indicator (KPI).

Opitz discloses Key Performance Indicator (KPI).

It would be obvious to one of ordinary skill in the art to include in the task management (system/method/apparatus) of Zhang and Nagarathinam Key Performance Indicator (KPI) as taught by Opitz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zhang, Nagarathinam, and Opitz teach the collecting and analysis of data in order to determine the best product to offer to a user based on collected analysis and they do not contradict or diminish the other alone or when combined.

Zhang in view of Nagarathinam in further view of Opitz does not explicitly disclose the following limitations, however,

Jones-McFadden teaches generating a recommendation corresponding to the insight, the recommendation suggesting a change to a website selling the target product (see; par. [0029] of Jones-McFadden teaches generating a recommendation that is based on insight, and the recommendation suggests a change to the website based on the consumer collected spending habits and may change the website based on customer reactions, par. [0067] including products), and 
causing the recommendation to be displayed on a browser of a user device, the browser configured to edit the website selling the target product, the recommendation including an indication to display, on the website selling the target product the first product with the target product based on the insight (see; Abstract and par. [0029]-[0030] of Jones-McFadden teaches a recommendation is shown on a website (i.e. browser of a user device) and the will be changed based on the way the customer react to the recommendations, the website will then display the object based on the insight and recommendation, par. [0067] which includes products).

The Examiner notes that Zhang teaches similar to the instant application teaches generating a product recommendation based on items sold together.  Specifically, Zhang discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user it is therefore viewed as analogous art in the same field of endeavor. Additionally, Nagarathinam teaches determining based on analyzing purchasing habits of customers an affinity of products that are sold together for future suggestions and as it is comparable in certain respects to Zhang which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Opitz teaches integrating key performance indicator KPI to custom control used for cross selling and as it is comparable in certain respects to Zhang and Nagarathinam which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Jones-McFadden teaches leveraging artificial intelligence engine to generate customer specific user experiences based on real time analysis of customer responses to recommendation and as it is comparable in certain respects to Zhang, Nagarathinam, and Opitz which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zhang, Nagarathinam, and Opitz discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user.  However, Zhang, Nagarathinam, and Opitz fails to disclose the generating a recommendation corresponding to the insight, the recommendation suggesting a change to a website selling the target product and causing the recommendation to be displayed on a browser of a user device, the browser configured to edit the website selling the target product, the recommendation including an indication to display, on the website selling the target product the first product with the target product based on the insight.

Jones-McFadden discloses generating a recommendation corresponding to the insight, the recommendation suggesting a change to a website selling the target product and causing the recommendation to be displayed on a browser of a user device, the browser configured to edit the website selling the target product, the recommendation including an indication to display, on the website selling the target product the first product with the target product based on the insight.

It would be obvious to one of ordinary skill in the art to include in the task management (system/method/apparatus) of Zhang, Nagarathinam, and Opitz the generating a recommendation corresponding to the insight, the recommendation suggesting a change to a website selling the target product and causing the recommendation to be displayed on a browser of a user device, the browser configured to edit the website selling the target product, the recommendation including an indication to display, on the website selling the target product the first product with the target product based on the insight as taught by Jones-McFadden since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zhang, Nagarathinam, Opitz, and Jones-McFadden teach the collecting and analysis of data in order to determine the best product to offer to a user based on collected analysis and they do not contradict or diminish the other alone or when combined.


Referring to Claim 2, see discussion of claim 1 above, while Zhang in view of Nagarathinam in further view of Opitz in further view of Jones-McFadden teaches the method above, Zhang in view of Nagarathinam does not explicitly disclose a method having the limitations of:

Opitz teaches displaying the KPIs of the identified product, the first KPI of the first product, and the second KPI of the second product (see; Abstract of Opitz teaches the displaying of KPIs, and par. [0032] and par. [0037] integrating key performance indicators to custom control cross selling recommendations using the relevant KPI of multiple products (i.e. other product and recommendation, first and second)).

The Examiner notes that Zhang teaches similar to the instant application teaches generating a product recommendation based on items sold together.  Specifically, Zhang discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user it is therefore viewed as analogous art in the same field of endeavor. Additionally, Nagarathinam teaches determining based on analyzing purchasing habits of customers an affinity of products that are sold together for future suggestions and as it is comparable in certain respects to Zhang which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Opitz teaches integrating key performance indicator KPI to custom control used for cross selling and as it is comparable in certain respects to Zhang and Nagarathinam which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zhang and Nagarathinam discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user.  However, Zhang and Nagarathinam fails to disclose displaying the KPIs of the identified product, the first KPI of the first product, and the second KPI of the second product.

Opitz discloses displaying the KPIs of the identified product, the first KPI of the first product, and the second KPI of the second product.

It would be obvious to one of ordinary skill in the art to include in the task management (system/method/apparatus) of Zhang and Nagarathinam displaying the KPIs of the identified product, the first KPI of the first product, and the second KPI of the second product as taught by Opitz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zhang, Nagarathinam, and Opitz teach the collecting and analysis of data in order to determine the best product to offer to a user based on collected analysis and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 4, see discussion of claim 1 above, while Zhang in view of Nagarathinam in further view of Opitz in further view of Jones-McFadden teaches the method above, Zhang discloses a method having the limitations of,

wherein determining the first performance indicator of the first product includes determining a number of conversions including a number of times the first product has been sold together with the target product in the same transaction (see; pg. 4, par. 5 of Zhang teaches analyzing histories of transactions between attributes of products in order to track all the transactions (i.e. number of conversions) for products, and pg. 10, par. 5 where pairs of products are in the same transaction of a set of product transactions (i.e. sold together)).


	Referring to Claim 10, Zhang in view of Nagarathinam in further view of Opitz in further view of Jones-McFadden teaches a non-transitory computer readable medium having stored thereon instructions.  Claim 10 recites the same or similar limitations as those addressed above in claim 1, Claim 10 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 11, Zhang in view of Nagarathinam in further view of Opitz in further view of Jones-McFadden teaches a non-transitory computer readable medium having stored thereon instructions.  Claim 10 recites the same or similar limitations as those addressed above in claim 1, Claim 10 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception.

a processing circuitry (see; pg. 3, par. 13 of Zhang teaches a processor).
	
a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to (see; pg. 3, par. 13 of Zhang teaches a memory and processor).


	Referring to Claim 12, see discussion of claim 11 above, while Zhang in view of Nagarathinam in further view of Opitz in further view of Jones-McFadden teaches the computer readable medium above Claim 12 recites the same or similar limitations as those addressed above in claim 2, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 13, see discussion of claim 11 above, while Zhang in view of Nagarathinam in further view of Opitz in further view of Jones-McFadden teaches the computer readable medium above Claim 13 recites the same or similar limitations as those addressed above in claim 3, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 14, see discussion of claim 13 above, while Zhang in view of Nagarathinam in further view of Opitz in further view of Jones-McFadden teaches the computer readable medium above Claim 14 recites the same or similar limitations as those addressed above in claim 4, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 15, see discussion of claim 14 above, while Zhang in view of Nagarathinam in further view of Opitz in further view of Jones-McFadden teaches the computer readable medium above Claim 15 recites the same or similar limitations as those addressed above in claim 5, Claim 15 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 20, see discussion of claim 1 above, while Zhang in view of Nagarathinam in further view of Opitz in further view of Jones-McFadden teaches the method above, Zhang discloses a method having the limitations of,

Nagarathinam teaches identify a third product that is not in the plurality of products and that shares a category with the target category (see; col. 5, line (58) – col. 6, line (24) of Nagarathinam teaches from an analysis present extra items that fall under a related item categories (i.e. not in the original plurality of products), and
	causing a second recommendation to be displayed on the browser of the user device, the second recommendation including an indication to display, on the website selling the target product, the first product with the third product based on the insight and the shared category (see; col. 5, line (58) – col. 6, line (24) of Nagarathinam teaches from an analysis present extra items that fall under a related item categories (i.e. not in the original plurality of products, col. 6, lines (7-47) comparing affinity score of a multiple products that have been purchased together and formed clusters, the higher the affinity score between items indicates that they were sold more often with a different product, additionally a score based on demographic is used to determine which items were bought together by different demographics adding the specificity of the items purchased and the chance of a demographic buying a determined cluster of products (based on affinity score), col. 7, lines (1-5) presenting to a customer on a display a specific item based on a analyzed cluster of items (i.e. items purchase together) determined on historic analysis of transaction data, and utilizing a website for display to the customer).

The Examiner notes that Zhang teaches similar to the instant application teaches generating a product recommendation based on items sold together.  Specifically, Zhang discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user it is therefore viewed as analogous art in the same field of endeavor. Additionally, Nagarathinam teaches determining based on analyzing purchasing habits of customers an affinity of products that are sold together for future suggestions and as it is comparable in certain respects to Zhang which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zhang discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user.  However, Zhang fails to disclose identify a third product that is not in the plurality of products and that shares a category with the target category, and causing a second recommendation to be displayed on the browser of the user device, the second recommendation including an indication to display, on the website selling the target product, the first product with the third product based on the insight and the shared category.

Nagarathinam discloses identify a third product that is not in the plurality of products and that shares a category with the target category, and causing a second recommendation to be displayed on the browser of the user device, the second recommendation including an indication to display, on the website selling the target product, the first product with the third product based on the insight and the shared category.

It would be obvious to one of ordinary skill in the art to include in the task management (system/method/apparatus) of Zhang identify a third product that is not in the plurality of products and that shares a category with the target category, and causing a second recommendation to be displayed on the browser of the user device, the second recommendation including an indication to display, on the website selling the target product, the first product with the third product based on the insight and the shared category as taught by Nagarathinam since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zhang and Nagarathinam teach the collecting and analysis of data in order to determine the best product to offer to a user based on collected analysis and they do not contradict or diminish the other alone or when combined.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (JP 5766290 B2) in view of Nagarathinam (U.S. Patent 10,810,626 B2) in further view of in view of Opitz et al. (U.S. Patent Publication 2014/0071158 A1) (hereafter Opitz) in further view of Jones-McFadden et al. (U.S. Patent Publication 2018/0101854 A1) (hereafter Jones-McFadden) in further view of Levy et al. (U.S. Patent Publication 2014/0172627 A1) (hereafter Levy).

	Referring to Claim 5, see discussion of claim 1 above, while Zhang in view of Nagarathinam in further view of Opitz in further view of Jones-McFadden teaches the method above, Zhang in further view of Nagarathinam in further view of Optiz in further view of Jones-McFadden does not explicitly disclose a method having the limitations of, however,

Levy et al. teaches wherein determining the first performance indicator of the first product includes determining a cross-sell rate including a number of times the first product was sold with the target product divided by a total number of times the target product was sold with any of the plurality of products in same transaction (see; par. [0206] of Levy teaches determining a product and determining a cross selling rate based on items sold and includes the total sales divided by the specific target product sold together).

The Examiner notes that Zhang teaches similar to the instant application teaches generating a product recommendation based on items sold together.  Specifically, Zhang discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user it is therefore viewed as analogous art in the same field of endeavor. Additionally, Nagarathinam teaches determining based on analyzing purchasing habits of customers an affinity of products that are sold together for future suggestions and as it is comparable in certain respects to Zhang which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Opitz teaches integrating key performance indicator KPI to custom control used for cross selling and as it is comparable in certain respects to Zhang and Nagarathinam which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Jones-McFadden teaches leveraging artificial intelligence engine to generate customer specific user experiences based on real time analysis of customer responses to recommendation and as it is comparable in certain respects to Zhang, Nagarathinam, and Opitz which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Levy teaches next generation improvements in recommendation system and as it is comparable in certain respects to Zhang, Nagarathinam, Opitz, and Jones-McFadden which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zhang, Nagarathinam, Opitz, and Jones-McFadden discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user.  However, Zhang, Nagarathinam, Opitz, and Jones-McFadden fails to disclose determining the first performance indicator of the first product includes determining a cross-sell rate including a number of times the first product was sold with the target product divided by a total number of times the target product was sold with any of the plurality of products in same transaction.

Levy discloses determining the first performance indicator of the first product includes determining a cross-sell rate including a number of times the first product was sold with the target product divided by a total number of times the target product was sold with any of the plurality of products in same transaction.

It would be obvious to one of ordinary skill in the art to include in the task management (system/method/apparatus) of Zhang, Nagarathinam, Opitz, and Jones-McFadden determining the first performance indicator of the first product includes determining a cross-sell rate including a number of times the first product was sold with the target product divided by a total number of times the target product was sold with any of the plurality of products in same transaction as taught by Levy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zhang, Nagarathinam, Opitz, Jones-McFadden, and Levy teach the collecting and analysis of data in order to determine the best product to offer to a user based on collected analysis and they do not contradict or diminish the other alone or when combined.


Claims 6-9, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (JP 5766290 B2) in view of Nagarathinam (U.S. Patent 10,810,626 B2) in further view of in view of Opitz et al. (U.S. Patent Publication 2014/0071158 A1) (hereafter Opitz) in further view of Jones-McFadden in further view of Boal (U.S. Patent Publication 2014/0180790 A1).

	Referring to Claim 6, see discussion of claim 3 above, while Zhang in view of Nagarathinam in further view of Opitz in further view of McFadden teaches the method above, Zhang in view of Nagarathinam in further view of Opitz in further view of McFadden does not explicitly disclose a method having the limitations of, however,

Boal teaches performing a segmentation of the first KPI of the first product, and wherein at least two segmented portions of the first KPI are displayed separately for the first product (see; par. [0138] of Boal teaches consuming segmentation performance of products including using data from, par. [0173]-[0175] calculated KPI information from transaction data).

The Examiner notes that Zhang teaches similar to the instant application teaches generating a product recommendation based on items sold together.  Specifically, Zhang discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user it is therefore viewed as analogous art in the same field of endeavor. Additionally, Nagarathinam teaches determining based on analyzing purchasing habits of customers an affinity of products that are sold together for future suggestions and as it is comparable in certain respects to Zhang which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Opitz teaches integrating key performance indicator KPI to custom control used for cross selling and as it is comparable in certain respects to Zhang and Nagarathinam which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Jones-McFadden teaches leveraging artificial intelligence engine to generate customer specific user experiences based on real time analysis of customer responses to recommendation and as it is comparable in certain respects to Zhang, Nagarathinam, and Opitz which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Boal teaches recommendation of electronic offers based on universal scoring functions using KPIs and as it is comparable in certain respects to Zhang, Nagarathinam, Opitz, and Jones-McFadden which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zhang, Nagarathinam, Opitz, and Jones-McFadden discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user.  However, Zhang, Nagarathinam, Opitz, and Jones McFadden fails to disclose performing a segmentation of the KPI of the identified product.

Boal discloses performing a segmentation of the KPI of the identified product.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Zhang, Nagarathinam, Opitz, Jones-McFadden performing a segmentation of the KPI of the identified product as taught by Boal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zhang, Nagarathinam, Opitz, Jones-McFadden and Boal teach the collecting and analysis of data in order to determine the best product to offer to a user based on collected analysis and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 7, see discussion of claim 6 above, while Zhang in view of Nagarathinam in further view of Opitz in further view of Jones-McFadden in further view of Boal teaches the method above, Zhang in view of Nagarathinam in further view of Opitz in further view of Jones-McFadden does not explicitly disclose a method having the limitations of, however,

Boal teaches the segmentation is performed based on a geographic region of a purchaser of the first product (see; par. [0138] of Boal teaches using transaction data to perform segmentation based on, par. [0400] characteristics such as geographic).

The Examiner notes that Zhang teaches similar to the instant application teaches generating a product recommendation based on items sold together.  Specifically, Zhang discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user it is therefore viewed as analogous art in the same field of endeavor. Additionally, Nagarathinam teaches determining based on analyzing purchasing habits of customers an affinity of products that are sold together for future suggestions and as it is comparable in certain respects to Zhang which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Opitz teaches integrating key performance indicator KPI to custom control used for cross selling and as it is comparable in certain respects to Zhang and Nagarathinam which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Jones-McFadden teaches leveraging artificial intelligence engine to generate customer specific user experiences based on real time analysis of customer responses to recommendation and as it is comparable in certain respects to Zhang, Nagarathinam, and Opitz which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Boal teaches recommendation of electronic offers based on universal scoring functions using KPIs and as it is comparable in certain respects to Zhang, Nagarathinam, Opitz, and Jones-McFadden which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zhang, Nagarathinam, Opitz, and Jones-McFadden discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user.  However, Zhang, Nagarathinam, Opitz, and Jones McFadden fails to disclose the segmentation is performed based on a geographic region of a purchaser of the first product.

Boal discloses the segmentation is performed based on a geographic region of a purchaser of the first product.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Zhang, Nagarathinam, Opitz, Jones-McFadden the segmentation is performed based on a geographic region of a purchaser of the first product as taught by Boal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zhang, Nagarathinam, Opitz, Jones-McFadden and Boal teach the collecting and analysis of data in order to determine the best product to offer to a user based on collected analysis and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 8, see discussion of claim 2 above, while Zhang in view of Nagarathinam in further view of Opitz in further view of Jones-McFadden teaches the method above, Zhang in view of Nagarathinam in further view of Opitz in further view of Jones-McFadden does not explicitly disclose a method having the limitations of, however,

Boal teaches the displaying the first KPl of the first product is determined based on a category of the first product (see; par. [0069] and par. [0145] of Boal teaches providing monitored KPIs (i.e. displaying), par. [0173]-[0175] KPI information and recommendations based on the KPI scored data from transaction data, and par. [0150] where the score can be determined based on an offer for certain categories, par. [0496] gathered from transaction data).

The Examiner notes that Zhang teaches similar to the instant application teaches generating a product recommendation based on items sold together.  Specifically, Zhang discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user it is therefore viewed as analogous art in the same field of endeavor. Additionally, Nagarathinam teaches determining based on analyzing purchasing habits of customers an affinity of products that are sold together for future suggestions and as it is comparable in certain respects to Zhang which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Opitz teaches integrating key performance indicator KPI to custom control used for cross selling and as it is comparable in certain respects to Zhang and Nagarathinam which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Jones-McFadden teaches leveraging artificial intelligence engine to generate customer specific user experiences based on real time analysis of customer responses to recommendation and as it is comparable in certain respects to Zhang, Nagarathinam, and Opitz which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Boal teaches recommendation of electronic offers based on universal scoring functions using KPIs and as it is comparable in certain respects to Zhang, Nagarathinam, Opitz, and Jones-McFadden which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zhang, Nagarathinam, Opitz, and Jones-McFadden discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user.  However, Zhang, Nagarathinam, Opitz, and Jones McFadden fails to disclose the displaying the first KPl of the first product is determined based on a category of the first product.

Boal discloses displaying the first KPl of the first product is determined based on a category of the first product.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Zhang, Nagarathinam, Opitz, and Jones-McFadden the displaying the first KPl of the first product is determined based on a category of the first product as taught by Boal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zhang, Nagarathinam, Opitz, Jones-McFadden and Boal teach the collecting and analysis of data in order to determine the best product to offer to a user based on collected analysis and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 9, see discussion of claim 2 above, while Zhang in view of Nagarathinam in further view of Opitz in further view of Jones-McFadden teaches the method above, Zhang in view of Nagarathinam in further view of Opitz in further view of Jones-McFadden does not explicitly disclose a method having the limitations of, however,

Boal teaches the displaying the KPl of the first product is based on a region in which the first product is sold (see; par. [0538] of Boal teaches the providing of monitored KPI, par. [0173]-[0175] calculated KPI information from transaction data, and par. [0348] which can provide transaction data from consumer data from different regions).

The Examiner notes that Zhang teaches similar to the instant application teaches generating a product recommendation based on items sold together.  Specifically, Zhang discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user it is therefore viewed as analogous art in the same field of endeavor. Additionally, Nagarathinam teaches determining based on analyzing purchasing habits of customers an affinity of products that are sold together for future suggestions and as it is comparable in certain respects to Zhang which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Opitz teaches integrating key performance indicator KPI to custom control used for cross selling and as it is comparable in certain respects to Zhang and Nagarathinam which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Jones-McFadden teaches leveraging artificial intelligence engine to generate customer specific user experiences based on real time analysis of customer responses to recommendation and as it is comparable in certain respects to Zhang, Nagarathinam, and Opitz which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Boal teaches recommendation of electronic offers based on universal scoring functions using KPIs and as it is comparable in certain respects to Zhang, Nagarathinam, Opitz, and Jones-McFadden which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zhang, Nagarathinam, Opitz, and Jones-McFadden discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user.  However, Zhang, Nagarathinam, Opitz, and Jones McFadden fails to disclose the displaying the KPl of the first product is based on a region in which the first product is sold.

Boal teaches the displaying the KPl of the first product is based on a region in which the first product is sold.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Zhang, Nagarathinam, Opitz, and Jones-McFadden the displaying the first KPl of the first product is determined based on a category of the first product as taught by Boal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zhang, Nagarathinam, Opitz, Jones-McFadden and Boal teach the collecting and analysis of data in order to determine the best product to offer to a user based on collected analysis and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 16, see discussion of claim 13 above, while Zhang in view of Nagarathinam in further view of Opitz in further view of Jones-McFadden teaches the computer readable medium above Claim 16 recites the same or similar limitations as those addressed above in claim 6, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 17, see discussion of claim 16 above, while Zhang in view of Nagarathinam in further view of Opitz in further view of Boal in further view of Jones-McFadden teaches the computer readable medium above Claim 17 recites the same or similar limitations as those addressed above in claim 7, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 18, see discussion of claim 12 above, while Zhang in view of Nagarathinam in further view of Opitz in further view of Jones-McFadden teaches the computer readable medium above Claim 18 recites the same or similar limitations as those addressed above in claim 8, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 8.

	Referring to Claim 19, see discussion of claim 12 above, while Zhang in view of Nagarathinam in further view of Opitz in further view of Jones-McFadden teaches the computer readable medium above Claim 19 recites the same or similar limitations as those addressed above in claim 9, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 9.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Griebeler et al. (U.S. Patent Publication 2015/0051957 A1) discloses a measuring customer experience value.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623